ORIGBAL                                  FILED
                                                                                                                         02/10/2022
                                                                                                                         02/18/2022
 (bobb                      c                 r 1                                                                   Bowen Greenwood
                                                                                                                    CLERK OF THE SUPREME COURT
Inmate ame                                                                                                               STATE OF MONTANA


                                                                                                                    Case Number: OP 22-0075



Inmate ID or AO#

 1           E
             CLr k                                                cr
Facility of Incarceration

7:Lk                 k,,           3,    3, ,                                                            ALE0
Address of Facility
                                                                                                         FEB 10 2022
                                            11/1 t .             Sci (zi                              Bowen Greenwood
City                                         State                        Zip                       Clerk of Suprerne Court
                                                                                                       State c3i IVionlana




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                             No.
                                            [The Clerk of Court will assign a number]


                 Frok rt. c_k,:,
                                   PETITIONER,
                                                                                         Petition for Writ of
         v.                                                                                            -- • —



                     C)r,oLc‘ i                                                              Mos ok--1
NAME OF WAttEN/FActury ADMINISTRATOR,

                                        RESPONDENT.


                                    Fro%,                  -          V         , am representing myself, and I
                             / ['Name of Inmate]
believe that I am entitled to a Writ of
                                                                  I/k
q trasnorezifito ca zi                                 •

[Check the         licable boxJ:
        The Dep        ent of Corrections h s incorrectly calculatediny sentence which
        illegally extends      arole eligib' 'ty or discharge date.

        The Parole Board should have pa tat-Me_a_parole-AND-the-Board violated my
         ue rocess      ts in • en  me a parole.

        I am e              ed to more credit for j - time served than I recei
PRO SE     TION FOR liNgENEPO                              TTI5S(Ii
Montana Supreme Court (Rev. April 2021)
              My s tence is illegal because:

                      I w sentenc d after April 28, 1999, and I received a
                                                                           sentence of more
                      than • ears t• the Department of Corrections, none
                                                                          of which was
                      suspen d.        f.

                      My sentenc violates my right to be free from double jeopa
                                                                                rdy.
                                            m     sen ence is longer than the law allows.
            I am enti              to g. od time             at is not credited against my sentence.
           I am       ing held          jail and I be ve my bail is excessive.

                 er reason incarceration is illegal.

 Describe in detail why you are entitled to iriEtC(.1. 4
                                                  tasmRptiPingia. Be specific. If possible,
 provide citations to legal authority. Attach any document
                                                           s that help you explain why the
 Court should grant your petition. A copy of any judgment
                                                             s, orders or other documents
 that support your argument must be provided.

      C       +I, a.- 2-8kC ritC;14/-y r)-C M6-rc_k                           r                  ruy (-A c\r‘d•• C                          f- k
              0-C 4k44-                          CCe.,tc           r                   o n pky                           cipcer                    1-
 CAJCW reLla VCI        n             pe,x4j r 4                   J                   /Nei& on                   0.0.C>       k,i (
kNre_ nett                            ici. et         k        r            (Dr t v crk    Nd-                                              9(1P

                                            (A-ft-'2-L le-   (-6             PC(C'-k                              v•-k          •   /T-'    LOC:FL 1)-(
a,d-cv'wz,"                                                            (   5L'Ace                         da4-e ,

      0,    -(-1,e- -71L                    k                          k                              cc-A_ Lk/               c-r           0C 6, 3pck.krck4-cd

  sscLt,,t+, rke.           eije      lac                          7       (100' "               or-% PkC •
                     1-)4           e".Ac." las21                          i>ecc,c_ co         er-r,ck
U.)        fvvy 1'^-Cd-1 c-tk' 0                e:L. k.4.1 tyo ,r) 4-o                    t-vc. cj.     ,.4       o       ;                             L-tro
                  rcf-tocci fb 1-7-fce_                      ex- " 7_                                         c.,ecks •


                                                                                                                                           p.2 of 5
PRO SE PETITION FORTIMWSrlaqiilite429113
                                         ffi
Montana Supreme Court (Rev. April 2021)
                                              o c ()cc                                          S-1-,              t-P0 rca fv•e-

    SZ      &AA r-t_                       er\C c1-3      C (a:                     14           c,                 P-             ,C,,c-j                  5, -0047 ,"c

 Clot                               fts-t2            T    Cd/he (1'0           aA                    NE-Lt.(              d      4-3   0             S ^_e_                     lood, w,c-r
          cy.2_ t                            ci        4-c) 5 e,+-                              a-d.5          Ca

  Evcryi -4,3                                 corf- : AO, r ()1 6 :-S /10 rnet.-d tk,f,1                                                     _Yck, AsA       r.          2_P                   rt
                                                                                                                                                                  1


                                                                          /Y-‘t c,U ccd                 C-.)               et--         „                   4-r(k)-f- G cc 0,4
           AN.                                    A    cdr--e-yoA_eL'^)                                                  4A_        r                  ()   4-C)1 ("-                   C C)        pc   7
                 C-
                       6
                           1
                               -4
                                       G
                                                                        -41     -5 4.`                    ( 1-'t    \cosi-                             +0 c, 0. 0.ct ka ,A.

yd=                        cu,c3                      e t-e       fo          ,k7           y     ifr\,c_itc'cad                            S e_e__          ff_         r_k       e           reAll et


         4--keLA,                                 "8'• P)‹(„ ck                     0411        p , • c.                       .„ ,,t       +0                        t-rd                               s




                                                                                                                                                                                                             I
T.                                         LA."-C// cA-(11.‘e-st         a-Cce.s.s                           A.tc,_(-‘,./-‘3 et 1; c(3 Ckicn                            k


c-PporTc\e-P“, r-                                                              z,,,,                                              cAl•q-4        olj              L11 1(...,(cck
/ 1- 0                Qs-0                                         e_                C..1               6-(..;h5          ct            cd‘            y                                                 7




                                                  L(7s-r ot                                                                       kt3        —        7      -7 9                      5       2
                                                                                                                                                                             ►
                                                                                                                                                       .1
                /-2
                 /3                                                             ; v 6,1p o            26. „,3                           , 93
                                                                                                                                                                                   — IZ

()13- ostv,,c?rocx. g                                                    .                                                                                  2_,So                           —
17-37-1-z-                                                                           50 11_           —                  70 r 47,s'A-
 71gc) ,




[Use extra pages if necessary]                                                                                                                                                         p.   3 of 5




PRO SE PETITION FOR liABEINErttatilgairki
Montana Supreme Court (Rev. April 2021)
 As relief, I request the following:

         my mmediate release from prison.
         reductio •f my • tence or that this Court remand this cause to the district court
         directing        to resentence me to a lesser sentence.
            t the Department o          orrections recalculate my sentence as this Court directs.
        Other relief. Explain:
            A      riv.h ics      s ; Z cd                                           0 - 0 C-

         kt(ct   otCcciAin(- r-tiote_   C-7-31"     y             rc, re_     : re      t,c„i plgced



                              C


                                           VERIFICATION


 STATE OF MONTANA
                                                   : ss.
 County of (--(                                    )


I believe I am being incarcerated illegally. I certify that the contents of this
petition are true and accurate to the best of my knowledge.
        DATED this 43-/- /---day of               --a r                     , 2o



                                                   Inmate ignature


                                                    A01-4--)(/         LC1
                                                   Printed Name



                                                                                         13. 4 015

PRO SE Ph IITION FOR FIMITERVEllitiSaiklq-
                                         MTIM
Montana Supreme Court (Rev. April 2021)
                     CERTIFICATE OF MAILING (SERVICE)
         I hereby certify that on (---A               , 20 2 2, I have mailed the
 Petition for a Writ of Habeas Corpus, as noted by a check mark (4), to the
 following attorney by placing a copy in the United States Mail, postage
 prepaid:


     r- State of Montana                            (see INSTRUCTIONS #9)

         Office of the Attorney General

         P. O. Box 201401

         Helena, MT 59620-1401

Or




     0                            County Attorney (see INSTRUCTIONS #9)
         [Write name of County]




                                            [Signature]


                                            6 049 v FrckfIc4:Is     r
                                           [Print name]


                                                                           p. 5 of 5

PRO SE PETITION PacrIEWEMIZIMMEcirftgal9
Montana Supreme Court (Rev. April 2021)